Case 1:18-cv-02573-TWP-DLP Document 16 Filed 01/22/19 Page 1 of 1 PageID #: 60



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 KELLY THACKER,                               )
 KRIS HALL, and                               )
 KELLY COOPER,                                )
 on behalf of themselves and                  )
 others similarly situated,                   )
                                              )
                  Plaintiffs,                 ) CASE NO. 1:18-cv-2573-TWP-DLP
                                              )
           v.                                 )
                                              )
 ULTIMATE HOME SERVICES, LLC,                 )
                                              )
                  Defendant.                  )

                ORDER GRANTING DEFENDANT’S UNOPPOSED MOTION
                        FOR APPROVAL OF SETTLEMENT

          The Court, having considered Defendant’s Unopposed Motion for Approval of Settlement,

now GRANTS the motion.

          The Court notes that each of the individual Plaintiffs have executed the Settlement

Agreement attached as Exhibit A to Defendant's Unopposed Motion for Approval of Settlement.

The Settlement Agreement is approved. Accordingly, the Motion is granted and this case is now

closed.
                Date: 1/22/2019
                                                       ________________________
                                                       Hon. Tanya Walton Pratt, Judge
                                                       United States District Court
                                                       Southern District of Indiana




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system


24180714.1
